DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on November 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,667,940 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The submission of the terminal disclaimer has overcome the double patenting rejection, it is therefore withdrawn.
	With respect to claim 1, Applicant argues that the connectors 40 are not mounted on a rear surface of the rings, Examiner disagrees. The claim reads “mounted on a back surface”; mounted, to attach to a support, Merriam-Webster, and, broadly interpreted, a back surface is any surface that is near a user’s back in or towards the back of the device. While connector 40 connects individual elements 22 that make up each ring 20, the ring is interpreted as the collection of elements 22. By connecting elements 22 which make up the ring, the connector 40 would obviously be mounted thereto, and since the connector is shown on the rear portion of the user, it would be mounted on a rear surface of rings and elements 22. 
	Applicant argues that Firsov does not teach “coupling mechanism is configured to rotate and to fixate an end of the attached elastic member”, Examiner agrees. Firsov has not been relied upon for this feature so the argument is moot. 
Applicant argues that the winch of Bonutti would not fixate a cable end, Examiner disagrees. Bonutti col 5 ln 50-60, detailed that the cable end would be fixed to the winch, and that the cable is windable; by winding and fixing the cable end, the cable, and forces thereof, have been both rotated and fixed. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, easily control and adjust the desired tension and joint movement allowed by the tension cable (Bonutti col 2 ln 40-50) is a reasonable motivation for combination.
In response to applicant's argument about how the winch would be combined into the system, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that the elastic members of Firsov would not be usable in a winch as taught by Bonutti, Examiner disagrees. Firsov detailed the elastic members 50 to be elastic (Firsov [0101]) and cables (Firsov [0106]), this is analogous to the spanning member of Bonutti which is elastic (Bonutti col 2 ln 45-50, col 9 ln 20-25) and a cable (Bonutti col 9 ln 20-25, col 5 ln 45-50). As the modified features are analogous in structure and function, the modification is reasonable.
Examiner’s rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 10-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Firsov (US 2005/0010150) in view of Bonutti (US 5213094).
With respect to claim 1, Firsov discloses A system for externally applying corrective forces to a vertebral column of a patient having a torso with a front, a back, and two sides (Fig 1, device 10), said 
Firsov is silent on adjustable coupling mechanism, and wherein each adjustable coupling mechanism is configured to rotate and to fixate an end of the attached elastic member so that the elastic 
Bonutti teaches an analogous coupling mechanism for an elastic cable 110 (col 11 ln 30-40, elastic cable 110) wherein the coupling mechanism is adjustable (col 6 ln 40-50, adjustment of cable 110 length by winch 84), and wherein each adjustable coupling mechanism is configured to rotate and to fixate an end of the attached elastic member (col 6 ln 40-50, adjustment of cable 110 length by winch 84, winch adjusts elastic length by rotation) so that the elastic member applies a force to the dorsal receiver on the adjacent ring segment, wherein the force rotates the adjacent ring about the vertical axis (Fig 1, tension of cable and ratchet winch 84 rotates the rings 28/48 relative to each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling mechanisms of Firsov to have a rotational adjustable system taught by Bonutti in order to easily control and adjust the desired tension and joint movement allowed by the tension cable (Bonutti col 2 ln 40-50).
With respect to claim 2, Firsov/Bonutti discloses The system of claim 1, further comprising a third adjustable coupling mechanism positioned on a lateral surface of one of the two terminal ring segment and on each intermediate ring segments (Firsov Fig 2) and is configured to rotate and fixate an end of an attached elastic member to deflect an axis of the attached elastic member (Bonutti col 6 ln 40-50) to apply a force on a lateral receiver on an adjacent ring segment in a sagittal plane (Firsov [0101], elastic member 50 would obviously apply a series of forces and counterforces when applied to the user).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling mechanisms of Firsov to have a rotational adjustable system taught by Bonutti in order to easily control and adjust the desired tension and joint movement allowed by the tension cable (Bonutti col 2 ln 40-50).
With respect to claim 3, Firsov/Bonutti discloses The system of claim 2, wherein each coupling mechanism comprises: a bearing mount (Bonutti Fig 1, coupling member is a winch which has a mount on either side of a spool); an axle secured on opposing ends to the bearing mount (Bonutti Fig 1, coupling member is a winch which has a mount on either side of a spool, spool is an axle); and12Attorney Docket No. 53013-703.301 an adjustable fixator that allows said axle to be rotated for adjustment and fixated at a specific position thereby allowing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling mechanisms of Firsov to have a rotational adjustable system taught by Bonutti in order to easily control and adjust the desired tension and joint movement allowed by the tension cable (Bonutti col 2 ln 40-50).
With respect to claim 6, Firsov/Bonutti discloses The system of claim 1, wherein the first and second adjustable coupling mechanisms are laterally spaced from each other on opposite sides of the longitudinal axis (Firsov Fig 5, shown). 
With respect to claim 7, Firsov/Bonutti discloses The system of claim 8, wherein the first and second dorsal receivers are laterally spaced from each other on opposite sides of a longitudinal axis (Firsov Fig 5, shown).  
With respect to claim 10, Firsov discloses A method for externally applying corrective forces to a vertebral column of a patient having a torso with a front, a back, and two sides (Fig 1, device 10) comprising: placing an inferior terminal ring segment about a circumference of a lumbar region of the patient's torso, wherein said inferior terminal ring segment has a front, a back, and two sides which fully circumscribe the front, the back, and the two sides the patient's torso in the lumbar region (Fig 4, [0099], circumferential superior segment, intermediate, and inferior segments shown, each labeled a ring 20); placing a superior terminal ring segment about a circumference of a cervical region of the patient's torso, wherein said superior terminal ring segment has a front, a back, and two sides which fully circumscribe the front, the back, and the two sides the patient's torso in the cervical region (Fig 4, [0099], circumferential superior segment, intermediate, and inferior segments shown, each labeled a ring 20); placing at least one intermediate ring segment about a circumference of the patient's thoracic region of the patient's torso, wherein said intermediate ring segment has a front, a back, and two sides which fully circumscribe the front, the back, and the two sides the patient's torso in the thoracic region (Fig 4, [0099], 
Firsov is silent on and rotating and fixating an end of each of the attached elastic members so that an opposite end the elastic member applies a force to the adjacent ring segment, wherein the force rotates the adjacent ring about the vertical axis.  
Bonutti teaches an analogous coupling mechanism for an elastic cable 110 (col 11 ln 30-40, elastic cable 110) wherein the coupling mechanism is adjustable (col 6 ln 40-50, adjustment of cable 110 length by winch 84), and wherein each adjustable coupling mechanism is configured to rotate and to fixate an end of the attached elastic member (col 6 ln 40-50, adjustment of cable 110 length by winch 84, winch adjusts elastic length by rotation) and rotating and fixating an end of each of the attached elastic members so that an opposite end the elastic member applies a force to the adjacent ring segment (Fig 1, tension of cable and ratchet winch 84 rotates the rings 28/48 relative to each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling mechanisms of Firsov to be a rotational adjustable system taught by Bonutti in order to easily control and adjust the desired tension and joint movement allowed by the tension cable (Bonutti col 2 ln 40-50).
With respect to claim 11, Firsov/Bonutti discloses A method as in claim 10, wherein rotating and fixating (Bonutti col 6 ln 40-50) comprises adjusting (1) a first adjustable coupling mechanism mounted on a back surface of the terminal ring segment, (2) a second adjustable coupling mechanism mounted on the back surface of the terminal ring segment, (3) a first adjustable coupling mechanism mounted on a back surface of the intermediate ring segment, and a second adjustable coupling mechanism mounted on the back surface of the intermediate ring segment (Firsov Fig 5, independent tension members 50 shown attached to each ring segment).  

With respect to claim 12, Firsov/Bonutti discloses A method as in claim 11, wherein the first and second adjustable coupling mechanisms apply a rotational force to an end of the elastic member to deflect an axis of the elastic member to apply a force in a lateral plane on a vertically adjacent ring segment (Bonutti col 6 ln 40-50, adjustment of cable 110 length by winch 84, winch adjusts elastic length by rotation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling mechanisms of Firsov to have a rotational adjustable system taught by Bonutti in order to easily control and adjust the desired tension and joint movement allowed by the tension cable (Bonutti col 2 ln 40-50).
With respect to claim 13, Firsov/Bonutti discloses A method as in claim 12, further comprising rotating and fixating a third adjustable (Bonutti Fig 1, coupling member is adjustable) coupling mechanism positioned on a lateral surface of one of the two terminal ring segment and on each intermediate ring segments wherein the third adjustable coupling mechanism applies a rotational force to an end of the elastic member to deflect an axis of the elastic member to apply a force in a sagittal plane on a vertically adjacent ring segment (Firsov Fig 2, fourth, lateral coupling system shown connecting adjacent rings).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling mechanisms of Firsov to have a rotational adjustable system taught by Bonutti in order to easily control and adjust the desired tension and joint movement allowed by the tension cable (Bonutti col 2 ln 40-50).
With respect to claim 14, Firsov/Bonutti discloses A method as in claim 11, wherein each coupling mechanism comprises: a bearing mount (Bonutti Fig 1, coupling member is a winch which has a mount on either side of a spool); an axle secured on opposing ends to the bearing mount (Bonutti Fig 1, coupling member is a winch which has a mount on either side of a spool, spool is an axle); and14Attorney Docket No. 53013-703.301 an adjustable fixator that allows said axle to be rotated for adjustment and fixated at a specific position thereby allowing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling mechanisms of Firsov to have a rotational adjustable system taught by Bonutti in order to easily control and adjust the desired tension and joint movement allowed by the tension cable (Bonutti col 2 ln 40-50).
With respect to claim 16, Firsov/Bonutti discloses A method as in claim 11, wherein the first and second adjustable coupling mechanisms on the back surface of the terminal ring segment are laterally spaced from each other on opposite sides of the longitudinal axis and wherein the first and second adjustable coupling mechanisms on the back surface of the intermediate ring segment are laterally spaced from each other on opposite sides of the longitudinal axis (Firsov Fig 5, shown).  
With respect to claim 17, Firsov/Bonutti discloses A method as in claim 16, wherein the opposite ends of the elastic members are laterally spaced from each other on opposite sides of a longitudinal axis (Firsov Fig 5, shown).  

Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Firsov/Bonutti as applied to claim 1 and 10 above, and further in view of Harris (US 5876361)
 With respect to claim 4, Firsov/Bonutti discloses The system of claim 1
Firsov/Bonutti is silent on wherein each elastic member comprises a spring beam.
Harris teaches an analogous brace with elastic connection members that is a beam (col 2 ln 40-50, spring strip 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic members of Firsov/Bonutti to be the material and structure as taught by Harris in order to allow for a system that would be height adjustable in addition to the tension adjustment to best fit the users (Harris col 2 ln 0-5).
With respect to claim 5, Firsov/Bonutti/Harris discloses The system of claim 1, wherein each elastic member comprises material chosen from the group consisting of a semi-rigid metal, a superelastic metal, a shape memory alloy, a polymer, a graphite, a synthetic fiber, a para-aramid synthetic fiber, a carbon fiber, fiberglass, and nitinol (Harris col 2 ln 40-50, steel strip 18).  
With respect to claim 15, Firsov/Bonutti discloses A method as in claim 10.
Firsov/Bonutti is silent on wherein each elastic member comprises a spring beam.  
Harris teaches an analogous brace with elastic connection members that is a beam (col 2 ln 40-50, spring strip 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic members of Firsov/Bonutti to be the material and structure as taught by Harris in order to allow for a system that would be height adjustable in addition to the tension adjustment to best fit the users (Harris col 2 ln 0-5).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Firsov/Bonutti as applied to claim 1 and 17 above, and further in view of Varta (US 1589670).
With respect to claim 8, Firsov/Bonutti discloses The system of claim 1.
Firsov/Bonutti is silent on wherein the first and second adjustable coupling mechanisms are positioned closer to the longitudinal axis than are the first and second dorsal receivers such that said elastic members laterally diverge in a direction from the first and second adjustable coupling mechanisms toward the first and second dorsal receivers.  
Varta teaches an analogous spinal device having the first and second coupling mechanisms 24/24 are positioned closer to the longitudinal axis than are the first and second dorsal receivers 21/21 such that said elastic members 14/14 laterally diverge in a direction from the first and second adjustable coupling mechanisms toward the first and second dorsal receivers (Fig 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling mechanism/receivers positions of Firsov/Bonutti to be as taught by Varta in order to better steady the belts in relation with each other (Varta col 4 ln 75-85) and further separate the belts (Varta col 1 ln 15-20).
With respect to claim 18, Firsov/Bonutti discloses A method as in claim 17.
Firsov/Bonutti is silent on wherein the first and second adjustable coupling mechanisms are positioned closer to the longitudinal axis than are the opposite ends of the elastic members such that said elastic members laterally diverge in a direction from the first and second adjustable coupling mechanisms toward the first and said opposite ends.  
Varta teaches an analogous spinal device having the first and second coupling mechanisms 24/24 are positioned closer to the longitudinal axis than are the opposite ends of the elastic members 21/21 such that said elastic members 14/14 laterally diverge in a direction from the first and second adjustable coupling mechanisms toward the first and said opposite ends (Fig 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling mechanism/receivers positions of Firsov/Bonutti to be as taught by Varta in order to better steady the belts in relation with each other (Varta col 4 ln 75-85) and further separate the belts (Varta col 1 ln 15-20).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Firsov/Bonutti/Varta as applied to claim 8 and 18 above, and further in view of Harris.
With respect to claim 9, Firsov/Bonutti/Varta discloses The system of claim 8.
Firsov/Bonutti/Varta is silent on wherein each dorsal receiver comprises a slot sized to allow a free end of the elastic member limited motion in a lateral and sagittal plane while inhibiting front-to-back motion in a transverse plane.
Harris teaches an analogous dorsal receiver 14/22 comprises a slot 24 sized to allow a free end of the elastic member 18 limited motion in a lateral and sagittal plane while inhibiting front-to-back motion in a transverse plane (Fig 3, limited and inhibited motion in all directions via the slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic members of Firsov/Bonutti to be the material and structure as taught by Harris in order to allow for a system that would be height adjustable in addition to the tension adjustment to best fit the users (Harris col 2 ln 0-5).
With respect to claim 19, Firsov/Bonutti/Varta discloses A method as in claim 18.

Harris teaches an analogous dorsal receiver 14/22 comprises a slot 24 sized to allow a free end of the elastic member 18 limited motion in a lateral and sagittal plane while inhibiting front-to-back motion in a transverse plane (Fig 3, limited and inhibited motion in all directions via the slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic members of Firsov/Bonutti to be the material and structure as taught by Harris in order to allow for a system that would be height adjustable in addition to the tension adjustment to best fit the users (Harris col 2 ln 0-5).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786